Citation Nr: 0009248
Decision Date: 04/06/00	Archive Date: 09/08/00

DOCKET NO. 96-42 21OA              DATE APR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to an increased evaluation for osteomyelitis of the
left tibia, currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1968 to
February 1972 and February 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a
Department of Veterans Affairs (VA) Houston Regional Office (RO)
February 1996 rating decision which denied a compensable evaluation
for osteomyelitis of the left tibia; denied entitlement to a
temporary total evaluation for service-connected osteomyelitis of
the left tibia under 38 C.F.R. 4.29; and denied entitlement to a
nonservice-connected disability pension to include extraschedular
consideration under the provisions of 38 C.F.R. 3.321(b)(2).

In February 1998, the RO increased the evaluation of the veteran's
service- connected osteomyelitis of the left tibia from 0 to 20
percent and then reduced it to 10 percent, effective January 1,
2002. In May 1999, the RO continued the 20 percent evaluation for
osteomyelitis of the left tibia and indicated that this evaluation
would not be reduced to 10 percent in January 2002. On a claim for
an original or increased rating, the veteran is generally presumed
to be seeking the maximum benefit allowed by law; thus, it follows
that such a claim remains in controversy where less than the
maximum available benefit is awarded. See AB v. Brown, 6 Vet. App.
35 (1993).

In February 1998, the RO also assigned a temporary total evaluation
for the veteran's service-connected osteomyelitis of the left tibia
under 38 C.F.R. 4.29, from March 27, 1995 to April 30, 1995; and
granted nonservice-connected disability pension benefits. As such,
the issue on appeal is as stated in the title page of this
decision.

The Board notes that, in a March 1983 rating decision, the RO
granted service connection for the veteran's residuals of a shell
fragment wound to the left leg, and assigned a 10 percent
disability evaluation. In November 1983, the RO increased the
evaluation for her residuals of a shell fragment wound to the left
leg from 10 to 20 percent.

In a February 1998 rating decision, the RO increased the evaluation
for the veteran's service-connected residuals of a shell fragment
wound to the left leg from 20 to 30 percent. By statement in
support of claim (VA Form 21-4138) received in

- 2 -

May 1998, the veteran indicated that an increased rating was
warranted for her service-connected residuals of a shell fragment
wound to the left leg. This statement in support of claim is
construed by the Board as a Notice of Disagreement with the 30
percent evaluation that the RO assigned her residuals of a shell
fragment wound to the left leg. The Board observes that the veteran
has not yet been provided a Statement of the Case as to this issue.

In a March 1999 rating decision, the RO denied the veteran's claim
for entitlement to specially adapted housing or a special home
adaptation grant. The veteran was notified of the RO's decision in
an April 1999 letter. The Board observes that the veteran has not
filed a Notice of Disagreement as to this issue. Accordingly, this
issue is not before the Board at this time.

In a May 1999 rating decision, the RO denied the veteran's claim
for service connection for lumbar paralysis as secondary to her
service-connect,ed osteomyelitis of the left tibia. In December
1999, the veteran's representative filed a Notice of Disagreement
with the RO's denial of this claim. The Board observes that the
veteran has not yet been provided a Statement of the Case as to
this issue.

The veteran failed to report for a hearing at the Houston RO,
scheduled in October 1999, without any indication of good cause for
her failure to appear, and she has not otherwise expressed a desire
to reschedule that hearing. Thus, the Board will proceed as though
she has withdrawn her request for such hearing. 38 C.F.R.
20.704(d).

REMAND

The veteran contends that the symptoms associated with her
osteomyelitis of the left tibia are more severe than reflected by
the currently assigned 20 percent disability rating. Thus, she
maintains that an increased evaluation is warranted for her
service-connected osteomyelitis of the left tibia.

- 3 -

As a preliminary matter, the Board finds that the veteran's claim
for an increased evaluation for her service-connected osteomyelitis
of the left tibia is well grounded under 38 U.S.C.A. 5107(a) as it
is plausible or capable of substantiation. Murphy v. Derwinski, 1
Vet. App. 78 (1990). In general, an allegation of increased
disability is sufficient to establish a well-grounded claim seeking
an increased rating. Proscelle v. Derwinski, 2 Vet. App. 629
(1992). Here, the veteran's contentions concerning the severity of
her osteomyelitis of the left tibia (within the competence of a lay
party to report) is sufficient to well ground her claim.

The VA has a duty to assist the veteran in the development of facts
pertinent to her claim. 38 U.S.C.A. 5107(a). Such duty to assist is
neither optional nor discretionary, and it includes obtaining an
adequate VA examination. Littke v. Derwinski, 1 Vet. App. 90
(1990). The fulfillment of the duty to assist includes a thorough
and contemporaneous medical examination, taking into account the
records of prior medical treatment, so that the evaluation of the
claimed disability is a fully informed one. Green v. Derwinski, 1
Vet. App. 121 (1991).

In this regard, the U.S. Court of Appeals for Veterans Claims held
that where the veteran claims that a disability is worse than when
originally rated, and the available evidence is inadequate to rate
the current state of the condition, VA must provide a new
examination. Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

The veteran's service-connected osteomyelitis of the left tibia is
rated under Diagnostic Code 5000. Under this code, a 20 percent
evaluation is warranted for discharging sinus or other evidence of
active infection within the past 5 years. A 30 percent evaluation
is warranted when there is definite involucrum or sequestrum, with
or without discharging sinus. A 60 percent evaluation is warranted
for frequent episodes, with constitutional symptoms. A 100 percent
evaluation is warranted for osteomyelitis of the pelvis, vertebrae,
or extending into major joints, or with multiple localization or
long history of intractability and debility, anemia, amyloid liver
changes, or other continuous constitutional symptoms. 38 C.F.R.
4.71a.

4 -

The veteran was last afforded a VA medical examination in December
1998. At that time, it was noted that she required the use of a
Wheelchair. Examination of her lower left extremity revealed edema.
X-ray examination of her left tibia revealed that it was well
healed with malunion. The diagnosis was active osteomyelitis of a
well healed left tibia. The examiner reported that veteran's left
tibia was wrapped at the time of the examination. The examiner also
reported that he did not unwrap the veteran's left tibia.

The Board concludes that the results of the December 1998 VA
medical examination were inadequate for rating purposes. In
particular, the veteran's left tibia was wrapped at the time of
this examination and the examiner did not unwrap it. As such, it
does not appear that a complete and through evaluation of the
veteran's left tibia could have been conducted. Thus, another VA
examination is needed to determine the severity of the
osteomyelitis of her left tibia. This, in turn, will enable the VA
to accurately assess the current severity of her service-connected
osteomyelitis of the left tibia.

As reported earlier, the veteran took exception to the RO's
assignment of a 30 percent evaluation for her service-connected
residuals of a shell fragment wound to her left leg. She also took
exception to the RO denial of service connection for lumbar
paralysis as secondary to her service-connected osteomyelitis of
the left tibia. A Statement of the Case has not yet been issued on
these issues, as required by law. 38 U.S.C.A. 7105(d).

In cases where a Notice of Disagreement is filed with an adverse
rating decision, the claimant is entitled to an informative
Statement of the Case. Failure to provide such a Statement of the
Case is a procedural defect necessitating remand. 38 C.F.R.
19.9(a); See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, these issues are REMANDED for the following action:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for her

- 5 - 

osteomyelitis of the left tibia since December 1998. On securing
any necessary releases, the RO should obtain copies of all VA and
private treatment records (not already of record) for association
with the claims folder.

2. The veteran should be afforded a VA examination by an
appropriate specialist or specialists in order to more accurately
determine the current severity of her service- connected
osteomyelitis of the left tibia. If the veteran's left tibia is
wrapped at the time of this examination, absent a medical
contraindication, the examiner should unwrap the left tibia so that
it can be thoroughly evaluated. All pertinent symptomatology and
findings should then be reported in detail. To that end, the
examiner should record pertinent medical complaints, symptoms and
clinical findings. This should include specific findings as to
whether the veteran's osteomyelitis of the left tibia is productive
of any definite involucrum or sequestrum. All such information,
when obtained, should be made a part of the veteran's claims
folder. The claims folder and a copy of this REMAND must be made
available to the examiner prior to the examination in order to
facilitate the study of the case.

3. The RO should prepare and send the veteran and her
representative a Statement of the Case regarding the issues of
entitlement to an increased evaluation for residuals of a shell
fragment wound to the left leg, currently rated as 20 percent
disabling; and service connection for lumbar paralysis as secondary
to service- connected osteomyelitis of the left tibia. The veteran
must be advised of the time limit for the submission of a
substantive appeal for each issue. Thereafter, if either,

- 6 -

or both, of these issues are perfected by a timely-filed
substantive appeal, the case should be returned to the Board for
appellate review. 38 U.S.C.A. 7105.

4. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development has
been accomplished. If any development is incomplete, appropriate
remediation should be implemented. Stegall v. West, 11 Vet. App.
268 (1998).

5. Thereafter, the RO should readjudicate the veteran's claim for
an increased evaluation for osteomyelitis of the left tibia,
currently rated as 20 percent disabling.

If the benefit sought on appeal is not granted, the RO should issue
a Supplemental Statement of the Case and provide the veteran and
her representative an opportunity to respond. The case should then
be returned to the Board for further consideration.

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Y. F. Sylvester 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



